Citation Nr: 0008614	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  In May 1991, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
PTSD.  This case comes to the Board from an August 1996 RO 
decision which denied service connection for PTSD on a de 
novo basis.  In his December 1996 substantive appeal, the 
veteran requested a hearing at the RO but he failed to appear 
for his scheduled hearing in February 1997.  In January 1998, 
the Board remanded the case to the RO for due process 
development (i.e., consideration of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD).  In November 1999, the RO held that new 
and material evidence to reopen a claim for PTSD had not been 
submitted.  


FINDING OF FACT

In a May 1991 decision, the Board denied service connection 
for PTSD.  Evidence received since this determination is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD; and the May 1991 Board 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army, in an infantry 
division, from October 1942 to December 1945.  His discharge 
certificate reflects that he served in campaigns in Europe, 
and he received a number of decorations including the Bronze 
Star Medal and the Purple Heart Medal.  His service medical 
records do not show any treatment or diagnosis of a 
psychiatric disorder.  

In January 1990, the veteran filed an initial claim for 
service connection for a nervous condition.  

On a May 1990 VA psychiatric examination, the veteran's 
complaints focused on the death of his wife a few years 
earlier.  He denied any psychiatric history.  He was unclear 
as to what he believed were his emotional, psychologic, or 
psychiatric difficulties.  He reported that he sometimes 
thought about things in the war, but he was unable to 
elaborate any further on any specific symptomatology of a 
traumatic stress nature.  Following mental status examination 
and review of history, the diagnosis was life circumstance 
problems (Axis I).  The examiner commented that until 
recently the veteran had managed quite well and that he 
appeared to meet no set Axis I diagnostic criteria, although 
he clearly had been experiencing some prolonged bereavement 
since his wife's death.  The examiner stated that the veteran 
also appeared to be experiencing a phase of life phenomena, 
such as resurgence of memories about his war experiences.  

In a July 1990 decision, the RO denied service connection for 
a claimed nervous condition (PTSD), and the veteran appealed. 

In a May 1991 decision, the Board denied service connection 
for PTSD.  

In August 1996, the veteran filed an application to reopen 
his claim for service connection for PTSD.  He submitted 
another copy of his service discharge and noted that he was 
wounded in service.  He requested an examination to determine 
whether or not he had PTSD.  

On an August 1996 VA PTSD examination, both the veteran and 
his daughter were interviewed.  Following mental status 
examination of the veteran and a review of history, the 
examiner concluded that the veteran did not appear to be 
suffering from any Axis I disorder.  The examiner noted that 
the veteran appeared to have made a good adjustment following 
service in World War II and his psychological status was 
currently sound.  The veteran's diagnosis was no disorder 
(Axis I).  

In an October 1996 statement, the veteran's representative 
indicated that the veteran was exposed to combat during 
active service, as evidenced by a Purple Heart Medal.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
establishing a clear  diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed  in-
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that  the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to  the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran  engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the  
contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).]

In the present case, the veteran's claim for service 
connection for PTSD was previously denied by the Board in a 
May 1991 decision, and this decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the Board denied the veteran's claim for service 
connection for PTSD in May 1991, it considered the veteran's 
service records which, although reflecting that he had combat 
service during World War II, were negative for a psychiatric 
disorder.  Post-service medical evidence does not show 
treatment for or a diagnosis of a psychiatric disorder.  At 
the time of the 1991 Board decision, there was no medical 
evidence showing that the veteran had a diagnosis of PTSD, 
which is one of the mandatory requirements for service 
connection for such condition.

Evidence submitted since the May 1991 Board decision consists 
of a VA examination in 1996 which reflects the veteran has no 
diagnosis of a psychiatric disorder of any type, let alone 
PTSD.  The additional medical evidence is merely cumulative 
of medical records considered by the Board when it denied the 
claim in May 1991; such is not new evidence.  Vargas-Gonzalez 
v. West, 12 Vet. App. 321 (1999).  The additional medical 
evidence also is not material evidence as it does not show a 
current diagnosis of PTSD, and is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Since the May 1991 Board decision, the veteran or his 
representative has reiterated that the veteran saw combat 
during service.  This assertion, however, is not new as it is 
cumulative or redundant of evidence of record at the time of 
the prior final denial of the claim.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  The basis for the Board's decision to 
deny service connection in May 1991 was the lack of a 
diagnosis of PTSD; the veteran's combat participation is 
acknowledged.  Thus, any statement about his combat in 
service, unaccompanied by a PTSD diagnosis related to 
service, is not material evidence to reopen the claim.  38 
C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the May 1991 Board decision which denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the May 1991 Board decision remains final.  


ORDER

The application to reopen a claim for service connection for 
PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


